Citation Nr: 1627422	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for respiratory problems and, if so, whether service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disorder (COPD), sinusitis and bronchitis, is warranted.
 
2.  Entitlement to an initial disability evaluation for chronic tendinosis with loss of motion, left shoulder (previously rated as left shoulder chronic strain with impingement syndrome with positional peripheral neuropathy, left lateral arm), in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent thereafter. 

3.  Service connection for decreased complex integrated cerebral function disturbance (claimed as residuals of traumatic brain injury (TBI) other than migraine headaches).

4.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1988 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011, February 2012, September 2013, and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

Although the RO appears to have reopened the previously denied claim of service connection for respiratory problems in its September 2013 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

The reopened claim of entitlement to service connection for respiratory problems, claimed as COPD, sinusitis and bronchitis, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required. 


FINDINGS OF FACT

1.  In a final decision issued in October 1994, the AOJ denied service connection for respiratory problems.
 
2.  Evidence added to the record since the final October 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for respiratory problems (claimed as COPD, sinusitis and bronchitis).

3.  The Veteran's right side is his dominant side.

4.  Prior to a February 27, 2014 VA examination, motion in the left shoulder was not limited at the shoulder level, and for the period beginning February 27, 2014, motion in the left shoulder has not been limited to a position midway between the side and shoulder level, even in consideration of functional loss associated with pain, flare-ups, and repetitive motion.

5.  The Veteran's left shoulder disability is manifested by complaints of pain with flexion and abduction, with some of evidence occasional dislocation (subluxation), and guarding/pain when reaching above his head.

6.  The most probative evidence of record weighs against a conclusion that the Veteran has current residuals of TBI, other than migraine headaches, that are etiologically related to service.

7.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; migraine headaches, rated as 50 percent disabling; left shoulder chronic tendinosis, rated as 20 percent disabling; left suborbital facial scar, rated as 10 percent disabling; left shoulder scar, rated as 10 percent disabling; left shoulder chronic strain with impingement syndrome, rated as 10 percent disabling; pseudofolliculitis barbae, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and for the following disabilities, all of which are rated as noncompensable: scar of the right anterior neck, erectile dysfunction secondary to medication, urticaria skin disorder secondary to medication, chronic ankle strain and bilateral hearing loss.
 
8.  The Veteran's service-connected disabilities do not result in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied the Veteran's claim of entitlement to service connection for respiratory problems is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2015)].
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for respiratory problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for a rating for chronic tendinosis with loss of motion, left shoulder (previously rated as left shoulder chronic strain with impingement syndrome with positional peripheral neuropathy, left lateral arm), in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71(a), DC 5299-5203 (2015). 

4.  The criteria for a separate, 10 percent rating for occasional dislocation of service-connected left shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5202 (2015).

5.  The criteria for service connection for decreased complex integrated cerebral function disturbance (claimed as residuals of a TBI, other than migraine headaches) are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for SMC due to the need of the regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A. Claim to Reopen - Service Connection for Respiratory Problems

Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Facts and Analysis

In its October 1994 rating decision, the AOJ considered the Veteran's service treatment records and post-treatment records.  The AOJ denied service connection for respiratory problems, finding that any such condition did not begin in, nor was caused by, the Veteran's military service. 

In a letter dated November 1994, the Veteran was advised of the decision and his appellate rights, but he did not initiate an appeal.  Therefore, the October 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for respiratory problems was received prior to the expiration of the appeal period stemming from the October 1994 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62   (1999).

Thereafter, in June 2012, the Veteran requested to reopen his claim for service connection for respiratory problems, which he then characterized as COPD, sinusitis and bronchitis.  At that time, he submitted an August 2014 medical opinion from Dr. J.E., who opined that the Veteran developed pneumonia while in service and, as a result, developed chronic drainage in his nose, throat and bronchial tubes, as well as "sensitivity in his lungs with asthma" and wheezing. 

The Board finds that the evidence received since the October 1994 rating decision is new and material.  Specifically, since that decision-which denied service connection based on lack of a nexus between service and respiratory problems-evidence has been provided which shows a possible nexus. 

In Shade, the United States Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The October 1994 rating decision denied service connection for respiratory problems, as there was no nexus between service and such a disability.  The newly received evidence indicates a diagnosis of multiple possible lung disabilities, as well as a nexus to the Veteran's service.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a respiratory problems. 

B.  Increased Rating - Left Shoulder

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  Id.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.
 
The Veteran's chronic tendinosis with loss of motion, left shoulder (previously rated as left shoulder chronic strain with impingement syndrome with positional peripheral neuropathy, left lateral arm)(hereinafter, "left shoulder disability") has been rated under 38 C.F.R. § 4.71a , Diagnostic Code 5299-5203, as 10 percent disabling for the period prior to February 27, 2014, and 20 percent disabling thereafter under Diagnostic Code 5201.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The Veteran's specific disability is not listed on the Rating Schedule, and the AOJ assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and a "99."  See 38 C.F.R. § 4.20 (2015).  The AOJ determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, Diagnostic Code 5203, which establishes the criteria for impairment of the clavicle or scapula.  It provides that malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating. In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, the one predominantly used by the individual.  38 C.F.R. § 4.69 (2015).  In this case, the majority of the clinical evidence of record shows that the Veteran is right handed.  That is, while the November 2011 and February 2014 VA examinations both indicated the Veteran was left handed, this appears to have been in error.  The bulk of the evidence-to include but not limited to a January 1994 VA examination, April 2011 VA treatment note, and the April 2011 VA examination-each indicate that the Veteran is right handed.  Therefore, as the Veteran's disability affects his left shoulder, the applicable rating criteria are those involving the minor arm.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a maximum 40 percent evaluation is warranted for the major extremity.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Facts and Analysis

In a September 2008 private medical examination performed by Dr. J.E., the Veteran indicated that he experienced pain and weakness in his left shoulder.  The Veteran described difficulty moving his left arm and described neurological symptoms in the appendage.  The range of motion of the Veteran's shoulder was measured at 107 degrees flexion; 31 degrees extension; 85 degrees abduction; and 9 degrees adduction.  Rotation was 34 degrees internal, 67 degrees external.  

In April 2011, the Veteran underwent a VA examination.  At that time, the Veteran reported limiting activities such as lifting, sweeping and yardwork, due to his shoulder.  He endorsed pain, stiffness, weakness, decreased speed of joint motion, popping and weekly episodes of locking.  There was no evidence of dislocation or subluxation, effusions or inflammation.  No arthritis was noted.  There was no loss of a bone or recurrent shoulder dislocations.

On examination, guarding of movement was noted.  Range of motion was measured at 152 degrees flexion, 150 degrees abduction, with internal and external rotation both at 90 degrees.  There was objective evidence of pain with active motion on the left side.  Range of motion after repetitive motion was measured at 152 degrees flexion and 140 degrees abduction.  Internal and external rotation remained at 90 degrees.  The examiner found objective evidence of pain following repetitive motion.  No ankylosis was found.  Imaging tests of the shoulder indicated no evidence of an acute fracture or dislocation.  The joint spaces were intact and the overlying soft tissues unremarkable.  The examiner diagnosed left shoulder chronic strain. 

In November 2011, the Veteran again underwent a VA examination.  At that time, a diagnosis of chronic left shoulder strain with impingement syndrome was made.  The Veteran reported no flare-ups of the condition. 

On examination, range of motion was measured at 150 degrees flexion, with evidence of painful motion noted at 100 degrees.  Abduction was 155 degrees, with painful motion at 100.  After repetitive use, flexion was 150 degrees and abduction 155.  There was no additional limitation of range of motion in the shoulder following repetitive use testing.  Functional loss was noted, in that there was less movement than normal, weakened movement and pain on movement.  Guarding of the left shoulder was noted.  Muscle strength was normal and ankylosis was absent.  A history of mechanic symptoms such as clicking was negative, as was recurrent dislocation of the scapulohumeral joint.  The examiner noted there was no impairment of the clavicle or scapula.  There was no history of surgery or scarring.  The examiner noted the April 2011 x-rays, which showed no arthritis.  The examiner noted the presence of positional subjective paresthesias of the left extremity, and restated the Veteran's diagnosis as chronic shoulder strain with impingement syndrome with intermittent peripheral neuropathy. 

In February 2014, the Veteran underwent a VA examination of the shoulder.  At that time, a diagnosis of left shoulder chronic strain with impingement syndrome with positional peripheral neuropathy, left lateral arm, was made.  The Veteran reported experiencing intermittent left shoulder pain, with painful movement.  He noted occasional dislocation of the shoulder, with the last episode occurring two months prior.  The Veteran denied flare-ups.

On examination, left shoulder flexion was 160 degrees, with objective evidence of painful motion at 115.  Abduction was 125 degrees, with painful motion at 90.  The Veteran was able to perform repetitive-use testing with three repetitions, after which flexion was 135 degrees and abduction 90.  There was functional loss noted, in that there was less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  No guarding was found. Muscle strength was normal. There was no ankylosis.  The examiner noted there was no impairment of the clavicle or scapula.  Imaging tests showed calcific tendinosis of the left shoulder, prompting the examiner to clarify the Veteran's diagnosis.  The examiner, noting that the neuropathic symptoms experienced by the Veteran were a cervical radiculopathy, indicated that the diagnosis was chronic tendinosis with loss of motion, left shoulder.  

Period prior to February 27, 2014

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left shoulder disability for the period prior to February 27, 2014.  As an initial matter, the Board observes that the current 10 percent rating is assigned under Diagnostic Code 5203, referable to impairment of the clavicle or scapula, which contemplates the dislocation, malunion, or nonunion of the joint; however, such impairment is not shown in this time period.  Specifically, the Board notes that the November 2011 and February 2014 VA examiners each found that the Veteran did not suffer from a clavicle or scapula condition.  Therefore, an increased rating under such Diagnostic Code is not warranted.

Therefore, the Board has considered whether a higher or separate rating is warranted under Diagnostic Code 5201, pertinent to the limitation of motion of the arm and finds that the above range of motion findings reflect motion beyond that required for a 20 percent for the major extremity under DC 5201 (motion limited to the shoulder level).  There is otherwise no evidence for the period prior to February 27, 2014 that motion in the left shoulder disability was limited to the shoulder level, so as to warrant a 20 percent rating.  Moreover, no other potentially applicable diagnostic code provides a basis for assignment of a rating in excess of 10 percent for the left shoulder for the period at issue.  In this regard, the evidence in this case does not reflect the type of left shoulder impairment (ankylosis, recurrent dislocation, malunion, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula) that would warrant a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, DC 5200 to 5203.  The service-connected left shoulder disability is also not shown to involve any other factor(s) to warrant evaluation of the disability under any other provision(s) of VA's rating schedule.  Thus, the criteria for the assignment of a schedular rating greater that 10 percent for the left shoulder for the period prior to February 27, 2014 are not met. 

In addition, the Board notes that the Veteran's left shoulder disability was characterized as one to include certain neuropathic symptoms of the left arm.  However, the February 2014 VA examiner found that these symptoms were likely related to a cervical issue, and the AOJ adjusted its description of the Veteran's disability, and associated rating code, as of that date.  The Veteran is not service connected for a cervical disability at this time, any consideration of these symptoms, or argument that such symptoms are due to the Veteran's shoulder disability, is not warranted. 

Period subsequent to February 27, 2014

As for a rating in excess of 20 percent for the period from February 27, 2014, the Board notes that the Veteran's left shoulder was rated under Diagnostic Code 5201 from that date on.  A VA examination conducted on that date showed the Veteran reporting left shoulder pain and difficulty with sleeping on the left side due to pain. Motion in the left shoulder was to 160 degrees of flexion and 125 degrees of abduction. No ankylosis, impairment of the clavicle or scapula, subluxation, nonunion, fibrous union, or malunion, was demonstrated.  

The above range of motion findings do not reflect the limitation of motion required for a rating in excess of 20 percent for the major extremity under DC 5201 (motion limited to midway between the side and shoulder level), and there is otherwise no evidence for the period beginning February 27, 2014, that motion in the left shoulder disability was limited to the shoulder level so as to warrant a higher rating.  Again, no other potentially applicable diagnostic code provides a basis for assignment of rating in excess of 20 percent under DC 5201 for the left shoulder for the period beginning February 27, 2014.  In this regard, the February 2014 VA examination specifically noted the lack of such manifestations in the left shoulder as ankylosis, malunion, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula that would warrant a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm, and there is otherwise no evidence of such impairment for the period beginning February 27, 2014, so at to warrant a rating for this period under any DC pertaining to the rating of shoulder and arm disabilities codified at 38 C.F.R. § 4.71a  DCs 5200 to 5203.  Thus, the criteria for the assignment of a schedular rating greater that 20 percent for the left shoulder for the period beginning February 27, 2014, are not met.  Id.  

However, the Board notes that there has been evidence that the Veteran does suffer from a separate, but related, disability of recurrent dislocation of the scapulohumeral joint.  Specifically, the February 2014 VA examiner found that there was a history of infrequent, recurrent dislocation of the scapulohumeral joint.  Under Diagnostic Code 5202, a 20 percent rating is warranted when there is evidence of recurrent dislocation of the scapulohumeral joint in infrequent episodes, with guarding above shoulder level.  38 C.F.R. §§ 4.7, 4.71(a), DC 5202.  Here, the competent medical evidence documents infrequent episodes of dislocation, and the Veteran has consistently noted increased pain and limitations moving his arm above his head. 

Consequently, the Board finds that a separate rating of 20 percent under Diagnostic Code 5202 is warranted.  The criteria for a 30 percent rating for frequent episodes of shoulder dislocation with guarding of all arm movements are not approximated at any time.

The Board notes that such additional separate rating does not frustrate the VA's regulation against pyramiding, as the Board does not consider such symptoms to be contemplated within the Diagnostic Code in which the Veteran is currently rated under.  As such, to account for this additional symptomatology, the Board a separate 20 percent rating is warranted under Diagnostic Code 5202. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of pain that affects the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding functional impairment caused by pain both competent and credible.  However, this symptomatology has already been contemplated by the assigned disability ratings.  Thus, a higher rating is not warranted for any period on appeal.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, supra; Mitchell, supra.

The Board has likewise considered the general statements of the Veteran to the extent of his left shoulder symptoms in conjunction with his increased rating claim.  See Layno, supra.  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his right wrist disability for rating purposes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, supra), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.
Other considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.32 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder strain with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  In this regard, the Veteran's 10 percent rating for the period prior to February 27, 2014, and 20 percent thereafter, contemplates the functional limitations caused by his left shoulder.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5235-5243, 5261 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  The Veteran's various subjective complaints-including but not limited to joint pain and limited ranges of motion-are contemplated by the rating criteria, which reasonably describe the Veteran's disability level and the symptomatology of his service-connected disability. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

C.  Service Connection - Decreased Complex Integrated Cerebral Function Disturbance

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran contends that he currently has a complex integrated cerebral function disturbance, which is the result of an in-service TBI.  The Board notes that, in July 2008, the Veteran was granted service connection for headaches resulting from a TBI. 

In a September 2008 private medical examination by Dr. J.E., the Veteran reported experiencing a head injury following an in-service truck accident in July of 1990.  The doctor concluded that the Veteran was "probably knocked unconscious" and may or may not have had a concussion.  He further opined that the Veteran's exposure to constant explosions "would have" caused what the doctor diagnosed as complex integrated cerebral function disturbance.  At the conclusion of his report, the doctor concluded that the "injuries, impairments and disabilities" he described as likely as not "arose out of and are consequential to" the Veteran's military service.  

In March 2010, the Veteran underwent a VA TBI examination in conjunction with a claim for service connection for headaches.  At that time, the Veteran described the 1990 accident, explaining that he lost consciousness for 15 minutes and was hospitalized for a day.  At the time of the examination, he denied experiencing symptoms such as dizziness, seizures, balance or coordination problems, pain, autonomic dysfunction, numbness, weakness, mobility problems, sleep disturbance, fatigue, malaise, neurobehavioral changes, memory impairment and physical symptoms such as bowel and bladder problems, erectile dysfunction, hearing loss, sensitivity to light and sound, vision problems, and speech or swallowing difficulty.  

On examination, memory, attention, concentration and executive functions were normal.  Judgment, social interaction, orientation, motor activity, visual spatial orientation were all adjudged to be normal.  Communication and consciousness were normal.  At that time, the only residuals of the in-service TBI were headaches. 

In May 2011, the Veteran underwent a VA TBI examination.  At that time, he described symptoms such as forgetfulness, headaches, occasional dizziness, ringing in the ears, depression and irritability.  The examiner noted that the Veteran was a poor historian who exhibited significant delays in responding, despite clear, coherent and connected thinking.  She reported that the Veteran put forth poor effort on the evaluation and, as a result, she was unable to draw a conclusion as to the existence of any cognitive residuals of a brain injury. 

In June 2011, a VA examiner was asked to review the Veteran's claims file and provide an opinion as to the Veteran's claim for residuals other than headaches.  The examiner concluded that the Veteran did not have any residuals of a TBI other than headaches.  In support of this conclusion, the examiner listed specific entries in the Veteran's medical records, to include an August 2009 PTSD examination, the March 2010 VA TBI examination, and an April 2011 VA evaluation.  On the whole, the examiner indicated, there was no objective data to support a diagnosis of complex integrated cerebral function disturbance.  

The examiner explained that disturbances of complex integrated cerebral function include defects in orientation, ability to abstract or understand concepts, memory, judgment, ability to initiate and perform planned activity, and acceptable social behavior.  

The examiner was asked to discuss Dr. J.E.'s September 2008 diagnosis of complex integrated cerebral function.  The examiner indicated that there was no evidence of any objective psychometric testing for the 2008 diagnosis that would support a diagnosis of such a condition.  

In August 2014, the Veteran underwent another examination by Dr. J.E. At that time, the doctor again described a TBI incurred in a motor vehicle accident while the Veteran was in service.  He described the headaches that the Veteran developed as a result of that accident.  He then indicated that the Veteran had other symptoms of TBI, to include difficulties with concentration and thinking, memory and speech.  Dr. J.E. then attributed these symptoms to both TBI and the Veteran's service-connected PTSD.  

Overall, the Board finds that service connection for residuals of TBI, other than migraine headaches, is not warranted, as the weight of the probative evidence is against such a claim.  The Board notes that the record contains several etiological opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Here, the VA examiner's March 2010 and June 2011 opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The clinicians' opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  As was noted by the both examiners, following review of the file and examination of the Veteran, there is simply no evidence that the Veteran has a complex integrated cerebral function disturbance of any kind. 

With regard to Dr. J.E.'s September 2008 opinion, although Dr. J.E. is competent to diagnose the Veteran with a head injury, it does not appear that he performed any objective testing or took head or brain images before rending his opinion.  It is therefore unclear how the Dr. J.E. diagnosed the Veteran with residuals of a TBI, as such, his opinion holds little probative weight on this issue. 

The same holds true for Dr. J.E.'s August 2014 opinion.  In that opinion, the doctor attributed the Veteran's TBI to a motor vehicle accident, a different cause than the explosions explained in his September 2008 opinion.  In addition, Dr. J.E. attributes the Veteran's symptoms of communication difficulty, irritability, difficulty with decision making and arguing to the Veteran's service-connected PTSD, as well as his TBI.  

In sum, the weight of the evidence preponderates against the claim that the Veteran has residuals of a TBI other than headaches.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Brammer, supra.

D. Entitlement to Aid and Attendance

Laws and Regulations

Special monthly compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra. 

Facts and Analysis

Service connection is in effect for PTSD, rated as 100 percent disabling; migraine headaches, rated as 50 percent disabling; left shoulder chronic tendinosis, rated as 20 percent disabling; left suborbital facial scar, rated as 10 percent disabling; left shoulder scar, rated as 10 percent disabling; left shoulder chronic strain with impingement syndrome, rated as 10 percent disabling; pseudofolliculitis barbae, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and scar of the right anterior neck, erectile dysfunction secondary to medication, urticaria skin disorder secondary to medication, chronic ankle strain and bilateral hearing loss, each of which is rated as noncompensable.  

The Veteran contends that he is in need of the regular assistance of another person on a daily basis and, as such, is entitled to aid and attendance benefits. 

An August 2014 VA aid and attendance examination report, completed by Dr. J.E., indicates that the Veteran's current diagnoses included TBI, PTSD, mechanical injuries to his neck, left shoulder, right ankle, back (with weakness) and numbness down his legs due to back surgery.  Such further noted that the Veteran is able to feed himself but not prepare his own meals.  It was noted that the Veteran required assistance bathing and tending to other hygiene needs.  It was also indicated that the Veteran was not legally blind and did not require nursing home care.  The doctor noted that the Veteran required medication management, but had the ability to manage his own financial affairs.  

In an associated report, Dr. J.E. indicated that the Veteran was able to perform some of the activities of daily living, but required supervision to do so.  He reiterated that the Veteran was able to handle his own finances, but would need supervision and assistance.  The Veteran was not able to "provide his own cooking," and would sometimes have difficulty dressing, in light of issues with his back and weakness in his legs.  Dr. J.E. indicated that the Veteran's TBI interfered with many of the activities of daily living, although he did not indicate which ones or how. 

The findings above clearly indicate that, while the Veteran has some difficulties with the activities of daily living, especially cooking meals and occasionally dressing, he is not dependent solely on others to regularly perform such tasks as dressing and feeding himself, using the bathroom, or eating.  Moreover, the evidence does not indicate that service-connected disabilities, irrespective of any impairment from his nonservice-connected disabilities, renders the Veteran unable to protect himself from the hazards of daily living.  The above examination findings otherwise do not reflect that the criteria for aid and attendance are met with consideration of solely service-connected disabilities. 

Similarly, a review of the VA and private treatment records likewise fail to reveal that the Veteran's service-connected disabilities render him permanently bedridden or so helpless as to be in need of regular aid and attendance.

Accordingly, the claim for SMC based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350, 3.352(a).  As the preponderance of the evidence is against this claim, the doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disability is reopened; the appeal is granted to this extent only.

Entitlement to an initial rating for chronic tendinosis with loss of motion, left shoulder (previously rated as left shoulder chronic strain with impingement syndrome with positional peripheral neuropathy, left lateral arm), in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent thereafter is denied. 

Entitlement to a separate disability rating of 20 percent for a recurrent dislocation of the left shoulder under Diagnostic Code 5202 is granted.

Entitlement to service connection for decreased complex integrated cerebral function disturbance (claimed as residuals of traumatic brain injury other than migraine headaches) is denied. 

SMC based on the need of the regular aid and attendance of another person is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a lung disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran submitted an August 2014 medical opinion by Dr. J.E. In that opinion, the doctor indicated that the Veteran developed pneumonia in March 1993, while in service, which caused long-term effects such as drainage in the nose and throat, irritation of the throat, a cough with occasional phlegm, and wheezing.  

The Board notes that the Veteran separated from the U.S. Army in 1992.  Therefore, he was not in service when he developed pneumonia in 1993.  In addition, the record indicates the Veteran was diagnosed with pneumonia in April 1993, not March.  As such, the Board finds the doctor's rationale is inconsistent with the evidence of record and inaccurate, thereby rendering his opinion of no probative value.  Therefore, the record does not include sufficient medical information to determine the nexus of the Veteran's respiratory disabilities and his claim must be remanded for a VA examination. 

The Board observes that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  As the Veteran had service in the Persian Gulf, the possibility that his respiratory disabilities are due to an undiagnosed illness must also be considered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed pulmonary/respiratory disorder.  The claims folder should be made available

The examiner should identify all pulmonary/respiratory disorders found.  Then, with regard to each such diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's respiratory disorder had its onset in service or is otherwise related to service.

The examiner should additionally address the fact that the Veteran was diagnosed with pneumonia in April 1993, just over one year from his military discharge.  The examiner thus should address whether such initial manifestation was a manifestation of the Veteran's current disorder and whether the onset of those symptoms in close proximity to his military service has any medical significance. 

All opinions should be accompanied by a clear explanation. 

2.  Arrange for the Veteran to undergo VA Gulf War examination.

a) The examiner should note and detail all assertions as to problems associated with the Veteran's respiratory complaints, to include COPD, sinusitis and bronchitis.  

b) The examiner should list all diagnosed disability(ies) associated with the Veteran's respiratory complaints, if any.  If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during any period of the Veteran's military service or is otherwise related to such service, to include exposures while serving in Southwest Asia. 

c) If any symptoms associated with the Veteran's respiratory complaints are determined to not be associated with a known clinical diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period. 

3.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


